Order entered February 18, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01416-CR

                                   VICTOR HILL, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F13-57879-L

                                            ORDER
       The Court REINSTATES the appeal.

       On January 28, 2015, we granted the motion of Lori Ordiway to withdraw as appellant’s

counsel and ordered the trial court to appoint a new attorney to represent appellant in this appeal.

We have received the trial court’s order appointing Lawrence Mitchell as appellant’s attorney.

Accordingly, we DIRECT the Clerk to list Lawrence Mitchell as appellant’s appointed attorney

of record.

       We note the reporter’s record was due February 12, 2015 and has not yet been filed, nor

has the court reporter requested an extension of time to file the reporter’s record. Accordingly,

we ORDER Victoria Franklin, official court reporter of the Criminal District Court No. 5, to file

the complete reporter’s record within TWENTY-ONE DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Victoria Franklin, official court reporter, Criminal District Court No. 5; Lawrence Mitchell; and

the Dallas County District Attorney’s Office.

                                                    /s/    ADA BROWN
                                                           JUSTICE